Citation Nr: 0942928	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee from 
September 20, 2005, to February 8, 2009.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee from September 20, 
2005, to February 8, 2009.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left total knee replacement from April 1, 2010.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, that assigned an 
initial rating of 10 percent for degenerative joint disease 
of the right knee and an initial rating of 10 percent for 
degenerative joint disease of the left knee.  Jurisdiction 
over the case was subsequently transferred to the RO in St. 
Petersburg, Florida.  During the pendency of the claims, the 
rating for degenerative joint disease of each knee was 
increased to 20 percent and a separate 10 percent rating was 
assigned for each knee on the basis of instability.  This did 
not satisfy the Veteran's appeal.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO in October 
2008.  A transcript of the hearing is in the claims folder.

The Board remanded the case to the RO/Appeals Management 
Center (AMC) in October 2008.  

Following a left total knee replacement in February 2009, the 
originating agency characterized the left knee disability as 
left knee replacement and rated the disability as 100 percent 
disabling from February 9, 2009, and as 30 percent disabling 
as of April 1, 2010.  In a July 2009 rating decision, the 
originating agency discontinued the separate rating for 
instability of the left knee effective February 9, 2009, in 
view of the current 100 percent rating for the left knee.  
The originating agency indicated that it was issuing this 
rating for purposes of clarification, as the Veteran was 
already rated 100 percent for left knee replacement.  

Issues 1 through 4 are decided herein, whereas the issue of 
entitlement to an evaluation in excess of 30 percent for 
residuals of the left total knee replacement as of April 1, 
2010, is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  From September 20, 2005, to February 8, 2009, the 
Veteran's service-connected disability of the left knee was 
manifested by dislocated semilunar cartilage with frequent 
episodes of "locking", pain, and effusion into the joint, 
but flexion was not limited to less than 55 degrees nor was 
there limitation of extension of the left knee.

2.  From September 20, 2005, to February 8, 2009, there was 
no more than slight recurrent subluxation or lateral 
instability of the Veteran's left knee.

3.  The Veteran's service-connected disability of the right 
knee has been manifested by dislocated semilunar cartilage 
with frequent episodes of "locking", pain, and effusion 
into the joint, but flexion is not limited to less than 55 
degrees nor is there limitation of extension of the right 
knee.

4.  There is no more than slight recurrent subluxation or 
lateral instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative joint disease of the left knee 
from September 20, 2005, to February 8, 2009, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5258-5261 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left knee instability, from September 20, 
2005, to February 8, 2009, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2009).

3.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5258-5261 
(2009).

4.  The criteria for an initial disability rating in excess 
of 10 percent for right knee instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased initial ratings for his right and 
left knee disabilities.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided VCAA notice in a letter mailed in 
October 2005, prior to the initial rating decision awarding 
service connection for right and left knee degenerative joint 
disease in January 2006.  Additional VCAA notices were sent 
in August 2006 and May 2008.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims in July 2009.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided VA examinations in response to his claims.  The 
examination reports adequately addressed all relevant 
factors.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

The Veteran's right knee disability is rated as 20 percent 
disabling under Diagnostic Code (DC) 5010-5258, for traumatic 
arthritis with frequent episodes of "locking", pain, and 
effusion into the joint, and as 10 percent disabling under DC 
5257 for slight recurrent subluxation or lateral instability.  
(DC 5010 provides that traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.)  See 38 
C.F.R. § 4.71a.  From September 20, 2005, to February 9, 
2009, the left knee disability is also rated as 20 percent 
disabling under DC 5010-5258, for traumatic arthritis with 
frequent episodes of "locking", pain, and effusion into the 
joint, and as 10 percent disabling under DC 5257 for slight 
recurrent subluxation or lateral instability.  Thereafter, a 
100 percent rating is in effect under DC 5055 until April 1, 
2010, at which time the rating is reduced to a minimum of 30 
percent under that DC.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  DC 5010 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating if flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating if extension is limited to 10 degrees; and a 20 
percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

The Veteran aggravated arthritis of his knees in service and 
developed related instability of the knees.  Reports of VA 
examinations in December 2005, March 2008 and March 2009, 
along with private treatment records reflect some limited 
range of motion, painful locking and mild instability, but 
the preponderance of the evidence is against a higher rating 
for any component of the service-connected knee disabilities.  

Private treatment records show that the Veteran underwent 
three Synvisc injections into the left knee in November 2005.  

The report of a VA examination in December 2005 reflects that 
the Veteran reported an operation to 'clean out' the left 
knee in service.  He now had constant pain in both knees, 
increased with walking, prolonged standing and climbing 
steps.  He took Celebrex daily.  He also reported 
experiencing buckling of the knees randomly three to four 
times per day.  This was not related to repetitive use.  Pain 
did not flare up with bad weather.  He denied locking of the 
joints.  Physical examination showed limping due to knee 
pain.  The right knee had no tenderness, effusion or 
inflammation.  Lachman and McMurray tests were negative.  
Range of motion was 0 to 90 degrees.  There was no warmth or 
erythema.  

The left knee showed significant bony deformity consistent 
with degenerative joint disease.  Small effusion was present, 
and there was tenderness but no warmth or erythema.  Lachman 
and McMurray tests were negative.  Range of motion was 0 to 
90 degrees, and there was no instability.  There was 
crepitation of both knees.  

The diagnosis was degenerative joint disease of the knees.  
The examiner opined that there was increased pain with 
repetitive use of both knees without fatigue, weakness, lack 
of endurance or change in range of motion following 
repetitive use except that which is caused by pain itself, 
and the veteran avoided repetitive use.  The examiner added 
that the Veteran was now not using a cane since the Synvisc 
injections into the left knee.  

VA examination in March 2008 revealed that the Veteran 
reported pain in the knees ranging from 5/10 to 8/10 with 
flare-ups.  He was still taking Celebrex.  He had recently 
undergone cortisone shots to the knees.  The Veteran reported 
that he walked slower now due to knee pain.  He avoided 
stairs, stopped running, could not squat or kneel at church.  
Range of motion of the right knee was 0 to 75 degrees with 
pain beginning at 55 degrees.  The medial and lateral 
ligaments of both knees were stable with varus/valgus in 30 
degrees flexion and in extension.  Lachman and anterior 
drawer tests showed stable anterior and posterior cruciate 
ligaments in both knees.  He reported bilateral knee pain 
with range of motion testing but there was no tenderness or 
weakness of the knees.  There was bony enlargement of both 
knees.  The left knee had range of motion 0 to 70 degrees 
with painful flexion from 55-70 degrees.  There was no 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use of either knee.  

In October 2008, the Veteran's private treating orthopedist 
indicated that knee replacements were necessary due to severe 
arthritis.  On February 9, 2009, a left total knee 
replacement was performed.  A preoperative physical 
examination reflected left knee range of motion of 0 to 90 
degrees with no effusion or gross deformity.

The Veteran was afforded a VA examination in March 2009 to 
evaluate his knees.  The Veteran was taking Celebrex and 
hydromorphine.  The right knee reportedly gave way but showed 
no instability.  There was stiffness but no weakness, 
incoordination or episodes of dislocation or subluxation.  No 
locking was indicated.  There were no episodes of 
inflammation or flare-ups.  Range of motion was 0 to 80 
degrees.  The left knee had no instability, locking or 
incoordination, but there was stiffness and weakness and 
reported episodes of dislocation or subluxation.  Range of 
motion was 10 to 80 degrees.  The examiner noted that 
instability of the left knee could not be determined due to 
the recent total knee replacement.  The Veteran was 
reportedly unemployed since 2004.  The examiner opined that 
the disability had a mild to moderate effect on the Veteran's 
chores, shopping, recreation, traveling, and driving, but no 
effect on his feeding, dressing, toileting or grooming.  It 
prevented him from participating in sports.  

As to the right knee during the entire appeal period, and the 
left knee prior to February 9, 2009, the VA examinations 
showed extension not limited and flexion not limited to less 
than 55 degrees.  Therefore, neither knee would warrant a 
compensable rating under the applicable criteria for range of 
motion.  Dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint has 
been found to sustain the 20 percent rating in each knee, but 
the preponderance of the evidence is against a finding of a 
higher rating for the left or right knee.

Moreover, while the instability reported by the Veteran has 
been rated as slight for each knee, none of the medical 
evidence shows that the instability is more than slight for 
either the right knee at any time or the left knee prior to 
February 9, 2009.  In fact, the relevant medical opinion 
evidence, based on examination and questioning of the 
Veteran, uniformly shows no instability or subluxation.  
Therefore, an increased disability rating under Diagnostic 
Code 5257 is not warranted.  

Furthermore, the manifestations of the right knee disability 
do not warrant an increased or separate rating under any 
applicable diagnostic code.  The Veteran retains the ability 
to perform activities of daily living and to carry out daily 
activities, albeit with reported difficulty.  

The Board has considered whether a higher rating is warranted 
based on functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  In this case, 
chronic pain was reported, but there was no significant 
clinical evidence of additional functional loss due to pain, 
or due to pain on motion, weakness, fatigability, or 
incoordination.  The Veteran retained the ability to perform 
many daily tasks as reflected in his most recent VA 
examination report.  

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question have the 
service-connected disabilities warranted more than the 
assigned ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left knee from 
September 20, 2005, to February 8, 2009, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for instability of the left knee from September 20, 2005, to 
February 8, 2009, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for instability of the right knee is denied.


REMAND

The Board notes that the Veteran's left knee is rated 100 
percent disabling under DC 5055 through March 31, 2010, based 
on the left total knee replacement he underwent on February 
9, 2009.  Under DC 5055, a 100 percent rating is warranted 
for a year following the implantation of the prosthesis.  A 
30 percent is the minimum rating thereafter.  Chronic 
residuals, consisting of severely painful motion or weakness 
in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, and 5262.  38 C.F.R. § 4.71a, DC 5055.

As the issue of left knee disability is in appellate status, 
the Board directs that a VA examination be conducted at such 
time that it will be useful to determine the residuals of 
left knee replacement for rating purposes when the 100 
percent rating period expires.  The Board notes that the most 
recent VA examination report indicates that instability was 
not measured because of the recent surgery.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
residuals of left total knee replacement.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


